DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aslot (U.S. Patent Application Publication No. 2017/0132163).
Regarding claim 1, Aslot discloses an integrated circuit (Computing System 100, fig. 1), comprising:
a first region that comprises first region logic (Memory 120, fig. 1, requested memory location, [0030]); and
a second region that comprises second region logic, wherein the second region logic comprises a plurality of accelerator function units (Coherent Accelerator Adapters 132, [0020, 0022], fig. 1, In one embodiment, the coherent accelerator adapter 132 is a FPGA-based hardware accelerator that may directly access an effective address space of an application, [0022], requested memory location, [0030]),

wherein the first region logic is configured to: determine whether there is a misbehavior associated with the request (For example, one or more commands issued by a user application (such as user application 127) on the coherent accelerator adapter 132 can trigger a page fault. Any number and type of page faults can occur on the coherent accelerator adapter 132. For example, and without limitation, a page table entry (PTE) missing fault may occur, where a page exists in memory, but no entry exists in the page table 141 for the requested memory location. As another example, a page may not currently be stored in memory. As still another example, a protection fault may occur, [0030]);
determine that the accelerator function context sent the request (the device driver entry point can use the unique channel to accurately identify the hardware context that is attached to the application. For example, the device driver entry point can match the channel argument with a hardware context within the set of active contexts (e.g., based on the context identifier (ID)) and know which context is being polled on, [0018], These contexts 208 provide processes (executing in computing system 100) with direct access to the coherent accelerator adapters 132 via effective addresses (as opposed to real addresses in physical memory), [0027]);
categorize the misbehavior as one of at least two misbehavior types (For example, one or more commands issued by a user application (such as user application 127) on the coherent accelerator adapter 132 can trigger a page fault. Any number and type of page faults can occur on the coherent accelerator adapter 132. For example, and without limitation, a page table entry (PTE) missing fault may occur, where a page exists in memory, but no entry exists in the page table 141 for the requested 
perform a first misbehavior response on the accelerator function context in response to determining that the misbehavior is of a first of the at least two misbehavior types, wherein the first misbehavior response is configured to mitigate a negative impact of the misbehavior (When a page fault occurs, the interrupt component 206 sends an interrupt to the CPU 105, which may be executing a process different from the process that caused the page fault. Thus, from the perspective of the CPU 105, the interrupt is an out of context exception, as the CPU 105 does not know the source of the exception. In these cases, the operating system may takes steps to attempt to resolve the page fault, [0030], The page fault handler 314 is generally configured to resolve page faults experienced by processes executed on the CPU 105 and/or executed on the coherent accelerator adapter 132. When a page fault occurs, the operating system kernel 312 may invoke the page fault handler 314 to resolve the page fault … The page fault hander 314 may then perform any number of operations to handle the page fault … If the page fault handler 314 is unable to resolve the page fault and make the requested page available in memory, the operating system may abort the offending process, [0035]); and
perform a second misbehavior response different from the first misbehavior response on the accelerator function context in response to determining that the misbehavior is of a second of the at least two misbehavior types, wherein the second misbehavior response is configured to mitigate the negative impact of the misbehavior (When a page fault occurs, the interrupt component 206 sends an interrupt to the CPU 105, which may be executing a process different from the process that caused the page fault. Thus, from the perspective of the CPU 105, the interrupt is an out of context exception, as the CPU 105 does not know the source of the exception. In these cases, the operating system may takes steps to attempt to resolve the page fault, [0030], The page fault handler 314 is generally configured to resolve page faults experienced by processes executed on the CPU 105 and/or executed on the coherent 
Regarding claim 7, Aslot discloses a system to secure an integrated circuit (Computing System 100, fig. 1), comprising:
a processor communicatively coupled to the integrated circuit (CPU 105, [0020], fig. 1); and
the integrated circuit comprising: a first region (Memory 120, fig. 1, requested memory location, [0030]); and
a second region comprising at least one accelerator, wherein the at least one accelerator is configured to send a request to the first region (Coherent Accelerator Adapter 132, [0020, 0022], fig. 1, In one embodiment, the coherent accelerator adapter 132 is a FPGA-based hardware accelerator that may directly access an effective address space of an application, [0022], requested memory location, [0030]);
wherein the processor is configured to: determine whether there is a misbehavior associated with the request (For example, one or more commands issued by a user application (such as user application 127) on the coherent accelerator adapter 132 can trigger a page fault. Any number and type of page faults can occur on the coherent accelerator adapter 132. For example, and without limitation, a page table entry (PTE) missing fault may occur, where a page exists in memory, but no entry exists in the page table 141 for the requested memory location. As another example, a page may not currently be stored in memory. As still another example, a protection fault may occur, [0030]); and
perform a misbehavior response that mitigates a negative impact of the misbehavior in response to determining that there is a misbehavior associated with the request (When a page fault 
Regarding claim 8, Aslot discloses wherein the processor is configured to categorize the misbehavior as one of at least two misbehavior types (For example, one or more commands issued by a user application (such as user application 127) on the coherent accelerator adapter 132 can trigger a page fault. Any number and type of page faults can occur on the coherent accelerator adapter 132. For example, and without limitation, a page table entry (PTE) missing fault may occur, where a page exists in memory, but no entry exists in the page table 141 for the requested memory location. As another example, a page may not currently be stored in memory. As still another example, a protection fault may occur, [0030]).
Regarding claim 9, Aslot discloses wherein the misbehavior response varies depending on the categorization of the misbehavior (When a page fault occurs, the interrupt component 206 sends an interrupt to the CPU 105, which may be executing a process different from the process that caused the page fault. Thus, from the perspective of the CPU 105, the interrupt is an out of context exception, as the CPU 105 does not know the source of the exception. In these cases, the operating system may takes steps to attempt to resolve the page fault, [0030], The page fault handler 314 is generally configured to 
Regarding claim 16, Aslot discloses a method to secure an integrated circuit (Computer System 100, fig. 1), comprising:
observing a runtime behavior of an accelerator circuit programmed in programmable logic of an integrated circuit (Coherent Accelerator Adapter 132, [0020, 0022], fig. 1, In one embodiment, the coherent accelerator adapter 132 is a FPGA-based hardware accelerator that may directly access an effective address space of an application, [0022], requested memory location, [0030]);
identifying the runtime behavior as a disallowed misbehavior (For example, one or more commands issued by a user application (such as user application 127) on the coherent accelerator adapter 132 can trigger a page fault. Any number and type of page faults can occur on the coherent accelerator adapter 132. For example, and without limitation, a page table entry (PTE) missing fault may occur, where a page exists in memory, but no entry exists in the page table 141 for the requested memory location. As another example, a page may not currently be stored in memory. As still another example, a protection fault may occur, [0030]); and
performing a misbehavior response on the accelerator circuit in response to determining that the runtime behavior is a disallowed misbehavior, wherein the misbehavior response is configured to mitigate a negative impact of the disallowed misbehavior (When a page fault occurs, the interrupt component 206 sends an interrupt to the CPU 105, which may be executing a process different from the process that caused the page fault. Thus, from the perspective of the CPU 105, the interrupt is an out of .

Allowable Subject Matter
Claims 2-6, 10-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art was not found that explicitly teaches or fairly suggests the entirety of dependent claims 2, 5, 6, 10-12, 14, 15, 17, 18, and 20.
The remaining claims, not specifically mentioned, are objected to because they are dependent upon one of the claims mentioned above
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The examiner notes that while independent claims 1, 7, and 16 are directed to a judicial exception in the form of an abstract idea, they each recite additional elements that amount to significantly more than the judicial exception.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113